Citation Nr: 1444409	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 1997.  He died in May 2005.  The Appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues were remanded in February 2011 and October 2013 for further development.  

In August 2010 and August 2012, the Appellant testified at hearings conducted before Acting Veterans Law Judges (AVLJs).  The August 2010 hearing transcript is of record; however a transcript of the August 2012 is irreproducible.  The Appellant was notified in November 2012 and given an opportunity to schedule another hearing, but he failed to respond.  

Furthermore, the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veterans Law Judges.  38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  The United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

A letter was sent to the Appellant notifying him that he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  The Appellant was informed that if he did not respond within 30 days that he would be presumed to not want the additional hearing.  The Appellant did not respond within thirty days.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2005 without a spouse.  Following his father's death, the Appellant submitted an application for DIC and accrued benefits. 

2.  At the time of his father's death, the Appellant was not a dependent child. 

3.  The Appellant was reimbursed $750.00 for non-service connected burial expenses on January 10 2007.


CONCLUSIONS OF LAW

1.  The Appellant is not a child for purposes of obtaining DIC benefits.  38 U.S.C.A. §§ 101(4)(A), 1310, 1313 (West 2002); 38 C.F.R. § 3.57 (2013).
 
2.  The basic eligibility criteria for payment of accrued benefits have not been met. 38 U.S.C.A. §§ 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

With regard to the Appellant's claims the Court has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the present case, the facts are not in dispute. 

As discussed below, resolution of the Appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations and the issue is being denied as a matter of law.  Therefore, should any notice or assistance deficiencies exist, they are rendered moot.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The law and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Upon the death of a veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a) (2); 38 C.F.R. § 3.1000(a) (1). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is a legitimate child who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57. 

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53(2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4) (A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents").  Subsection (a)(5) provides: "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a) (5). 

At the time of the Veteran's death in May 2005, there were several pending claims to include service connection for lymphoma; service connection for stomach pain; benefits pursuant to 38 C.F.R. § 4.29 and 4.30 (Paragraph 29 and 30 benefits); an increased rating for tinnitus; an increased rating for allergic rhinitis; an increased rating for rotator cuff tendonitis, left shoulder; an increased rating for orchialgia, status post vasectomy; an increased rating for lumbosacral strain; an increased rating for plantar fasciitis; an increased rating for noncardiac chest pain; an increased rating for migraine headaches; and (12) entitlement to a total rating based on individual unemployability due to service-connected disability.

The Veteran died without a spouse.  The Appellant is the Veteran's surviving child.  However, without discussing the merits of whether the Veteran was entitled to VA benefit payments prior to his death, the fact is that the Appellant has no legal entitlement to accrued benefits as a matter of law, as he is not an eligible payee under 38 U.S.C.A. § 5121(a).  Indeed, the evidence of record shows that although the Appellant is the child of the Veteran, he is not a "child" as defined in 38 C.F.R. § 3.1000(d) (2) and 38 C.F.R.§ 3.57.  

On a VA Form 21-0519C-1 dated in December 2007, the Appellant reported that he was born in March 1982.  He also reported that he earned $24,000 from employment in 2006 and $30,000 from employment in 2007.  Thus, the record establishes that at the time of the Veteran's death, the Appellant was over 23 years of age.  Furthermore, the Appellant has never asserted that he was incapable of self-support, and he has indicated that he is gainfully employed.  The Appellant was not a child based on the Appellant's age at the time of the Veteran's death or based on an incapability of self-support before the age of 18. 

The only other avenue by which the Appellant could receive payment would be to show that he bore the expense of last sickness and burial.  In this regard, in the February 2011 remand it was noted that in January 2008 the Appellant stated that he disagreed with the January 2007 decision on his claim denying service-connected burial benefits.  The Board directed the AOJ to send the Appellant a statement of the case (SOC) that addressed the issue of entitlement to service-connected burial benefits.  The AOJ issued the SOC in March 2012.  The Appellant did not perfect a timely appeal.  Therefore, that issue is no longer before the Board.  (Indeed, as noted in the March 2012 SOC, the Appellant was reimbursed in January 2007 for non-service connected burial benefits.)  He has not asserted that he bore the expense of the Veteran's last sickness.  

The Board accordingly finds that there is no legal basis for entitlement to accrued or DIC benefits.  The Appellant is not an eligible payee under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000.  In a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is bound by the law in its decisions and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994). 


ORDER

As basic eligibility for VA benefits is not established, entitlement to DIC is denied.

 Entitlement to accrued benefits is denied.





____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


